           Case 1:19-cv-01348-LAS Document 8 Filed 01/13/20 Page 1 of 2

                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS

PETRINA SMITH,                              )
                                            )
                                            )
                                            )
                Plaintiff,
                Plaintiff,                  )
                                            )
      v.                                    )       No. 19-1348-C
                                            )       Judge Smith
THE UNITED STATES,                          )
                                            )
                Defendant.                  )


                                NOTICE OF APPEARANCE

To the Clerk:

       Please enter the appearance of           Rafique O. Anderson        , as attorney of

record for the United States. Service of all papers by opposing parties should be addressed as

follows:

                                      Rafique O. Anderson
                                          Trial Attorney
                                 Commercial Litigation Branch
                                         Civil Division
                                  United States Department of
                                      Justice PO Box 480
                                     Ben Franklin Station
                                       Washington, D.C.
                                             20044




                                                           /s/ RAFIQUE O. ANDERSON
                                                            RAFIQUE O. ANDERSON
                                                                Trial Attorney
                                                        Commercial Litigation Branch
                                                               Civil Division
                                                               (202) 305-3274
                                                         Rafique.Anderson@usdoj.gov


Dated: January 13, 2020
            Case 1:19-cv-01348-LAS Document 8 Filed 01/13/20 Page 2 of 2



                                     CERTIFICATE OF SERVICE

       I hereby certify that on January 13, 2020, a copy of the foregoing “NOTICE OF APPEARANCE”

was filed electronically. I understand that notice of this filing will be sent to all parties by operation of

the Court’s electronic filing system. Parties may access this filing through the Court’s system.



                                                            /s/ Rafique O. Anderson
